United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3353
                                     ___________

Gloria D. Smith,                          *
                                          *
                    Appellant,            *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas.
Larry G. Massanari, Acting                *
Commissioner, Social Security             *      [UNPUBLISHED]
Administration,                           *
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: August 7, 2001

                                    Filed: August 15, 2001
                                     ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Gloria D. Smith appeals the district court's* grant of summary judgment in favor
of the Social Security Commissioner, affirming the denial of Smith's March 1997


      *
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
application for disability insurance benefits after a hearing before an administrative law
judge (ALJ), and after the Appeals Council denied review. Having reviewed the
record, we find the Commissioner's final decision is supported by substantial evidence
on the record as a whole, including consideration of the new evidence submitted to the
Appeals Council, to the extent the evidence related to the period before the ALJ's
decision. See Cunningham v. Apfel, 222 F.3d 496, 500 (8th Cir. 2000) (standard of
review). In particular, the ALJ considered Smith's impairments in combination,
permissibly discounted one treating physician's opinion and gave another treating
physician's opinion controlling weight, made sufficient credibility findings, made a
supported finding of no severe mental impairment, and did not fail to follow applicable
regulations.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-